DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II in the reply filed on 6/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-8 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2014/0014509, hereinafter Yan.
Regarding claim 9, Yan teaches a system (items 202 and 302) comprising: a microfluidic clotting testing device (item 202) comprising at least one pinch point (item 210) comprising a microfluidic channel of substantially consistent width and height (figure 2) connecting a slot and a chamber (figure 2), the at least one pinch point permitting passage of fluid sample from the slot to the chamber (figure 2); at least .

Claim(s) 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-052906A, hereinafter Yoshito.
Regarding claim 9, Yoshito teaches a system (figure 1) comprising: a microfluidic clotting testing device (item 2) comprising at least one pinch point (item 24) comprising a microfluidic channel of substantially consistent width and height connecting a slot and a chamber (figure 3), the at least one pinch point permitting passage of fluid sample from the slot to the chamber (intended use MPEP § 2114 (II) and the sample would be able to flow between the two sides); at least one sensor (items 11 and 12) located at least partially within the at least one pinch point (figure 3) to measure transits of individual cells in the sample passing through the at least one pinch point (intended use MPEP § 2114 (II)); and a computation device (item 4) comprising at least one processor (item 42) communicatively coupled to the at least one sensor (figure 1) and configured to compute at least one metric indicative of a time period during which the flow of the sample transitions from substantially fluid flow to substantial cessation of flow based on a signal from the at least one sensor (paragraph [0030]).
Regarding claim 10, Yoshito teaches wherein the sensor comprises two electrodes (items 11 and 12) in the at least one pinch point (figure 3), the sensor being arranged to establish an electric field between the two electrodes and to output the signal indicative of disruptions to the electric field caused by transits of individual cells through the pinch point (intended use MPEP § 2114 (II)).
Regarding claim 11, Yoshito teaches wherein the computation device is configured to: low-pass filter the signal from the at least one sensor to obtain a filtered signal (paragraphs [0018]-[0019]); subtract the filtered signal from the signal from the at least one sensor to obtain an unbiased signal (paragraphs [0018]-[0019]); for a series of time intervals, calculate the variance of the unbiased signal to yield a piece-wise variance signal (paragraphs [0018]-[0019]); compare the variance signal at a first given time with the variance signal at a first preceding time and mark the first given time as a coagulation onset time based on the variance signal at the first given time being significantly increased over the variance signal at the first preceding time (paragraphs [0018]-[0019]); compare the variance signal at a second given time with the variance signal at a second preceding time and mark the second given time as a coagulation completion time based on the variance signal at the second given time being neither significantly decreased nor increased over the variance signal at the second preceding time following a period of declining variance in the variance signal (paragraphs [0018]-[0019]); subtract the time of beginning of coagulation from the time of completion of coagulation time to yield a coagulation time (paragraphs [0018]-[0019]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshito.
Regarding claim 12, Yoshito teaches all limitations of claim 9; however, Yoshito fails to specifically teach wherein the computation device is configured to compute the at least one metric within two minutes of introducing the fluid sample into the measurement device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum analysis time to a range of less than 2 minutes which would allow for the determination of the coagulation parameters in rapidly evolving conditions (MPEP § 2144.05 (II)).  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798